DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.  
Claims 1 – 3, 6 – 9, and 12 remain pending in the application.   

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 7, as recited on Pages 6-7 of the Remarks, have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Please see the new 35 U.S.C. 103 rejection of Claims 1 and 7 below for further detail, in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 3, 6 – 9, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “airflow” in line 10.  Antecedent basis for “airflow” was previously established in line 8 of the claim.  It is unclear is “airflow” in line 10 is supposed to refer to the “airflow” in line 8 or a second airflow within the shelter. 
For purposes of examination, the Examiner interprets “airflow” in line 10 to be “the airflow”. 
Claims 2, 3, and 6 are rejected for their dependency on Claim 1.
Claim 7 is a single claim which claims both an apparatus and the method steps of installing the apparatus, which is indefinite under 35 U.S.C. 112(b).  It is not clear how to interpret the metes and bounds of these method steps in the apparatus claim.  
The limitations of “preparation is performed to install a new HVAC unit… at the telecommunications site…” in lines 5-6, “a blower including a louver system is installed at the shelter” in line 7, “the new HVAC unit is installed at the shelter” in line 9, “the new HVAC unit is configured including positioning sensors…” in line 14, “the new HVAC unit is tested ensuring operation… and ensuring the new HVAC unit is free of alarms…” in lines 16-19, and “the installing the exhaust louver and the installing the new HVAC unit are each 
Please reference MPEP 2173.05(p)(II).
Claim 7 recites “airflow” in line 12.  Antecedent basis for “airflow” was previously established in line 10 of the claim.  It is unclear is “airflow” in line 12 is supposed to refer to the “airflow” in line 10 or a second airflow within the shelter. 
For purposes of examination, the Examiner interprets “airflow” in line 12 to be “the airflow”. 
Claims 8, 9, and 12 are rejected for their dependency on Claim 7.
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (U.S. Patent No. 10,451,295) in view of imrsitestandard.com (Communication Site Building Design and Installation, Chapter 3, Section 3.8.1) and UCSF Medical Center Design Guidelines (Section 23 – HVAC, provided in the Office Action mailed 07/02/2020 and relied upon below), hereinafter UCSF.
Regarding Claim 1, James shows (Figures 1, 2, 3, and 11): 
A method of heating, ventilation, and air conditioning installation (the temperature control unit 30 can either be combined with new equipment enclosures, or retrofitted onto older equipment enclosures already in service, Col. 6, lines 9-12) for a telecommunications site (equipment enclosure 2 may be found at a cellular telephone communications site, Col. 5, lines 9-12) comprising:
performing preparation (it is inherent that preparation is performed before retrofitting the older equipment enclosure including receiving the new temperature control unit 30 on site, planning where temperature control unit 30 will be installed, and making plans for construction and any potential downtime of the telecommunications equipment inside the enclosure at the site) to install a new HVAC unit (30) to replace (retrofitted onto older equipment enclosures already in service, Col. 6, lines 9-12; the disclosure presents a novel temperature control system that requires substantially less power than conventional air conditioning and heating units, Col. 2, lines 35-38; therefore, temperature control unit 30 replaces the conventional air conditioning and heating units already in use at the older equipment enclosure already in service) multiple existing HVAC units (conventional air conditioning and heating units, Col. 2, lines 1, lines 19-38) at the telecommunications site (equipment enclosure 2 may be found at a cellular telephone communications site, Col. 5, lines 9-12); 
installing (as illustrated in Figure 1, 30 is installed in wall 8) the new HVAC unit (30) at a shelter (older equipment enclosure 2 already in service; the temperature control unit 30 can either be combined with new equipment enclosures, or retrofitted onto older equipment enclosures already in service, Col. 6, lines 9-12), wherein the new HVAC unit (30) is on a wall (as illustrated in Figure 2, 30 is installed on side panel 8, which is opposite 
configuring (the temperature controller 120 may be configured to implement the control routine, Col. 13, lines 15-20) the new HVAC unit (30), an associated controller (120), and one or more temperature sensors (122, 124, and 126) ensuring operation through all programming cycles (modes illustrated in Figures 18A-18D).
It is noted the new HVAC unit (30) is installed on the wall (as illustrated in Figure 2, 30 is installed on side panel 8, which is opposite side panel 10) opposite the wall with the door. 
However, James lacks showing installing a blower including a louver system at the shelter, the louver system including an exhaust louver, wherein the blower is positioned relative to the telecommunication equipment in the shelter such that the airflow is maximized across the telecommunications equipment, wherein the new HVAC unit is on an opposing wall as the blower, positioning sensors relative to the telecommunications equipment such that an average temperature of the shelter is measured and an alarm is 

In the same field of endeavor as telecommunications shelters, imrsitestandard.com teaches (Section 3.8.1):
It is known in the electrical shelter (shelter, Table 3-1) art to:
install (it is advisable to install a thermostatically-controlled exhaust fan at some sites, to remove excessive heat buildup if air conditioning units are disabled or fail, Section 3.8.1.2, lines 1-2) a blower (exhaust fan, Section 3.8.1.2, lines 1-2) including a louver system (the inlet of the fan should be protected with a screen barrier, Section 3.8.1.2, lines 6-7; a corresponding filtered exterior cold air inlet vent with motorized louvers should be installed on an opposing wall, Section 3.8.1.2, lines 4-5) at the shelter (shelter, Section 3.8.1.2, line 12), the louver system (the inlet of the fan should be protected with a screen barrier, Section 3.8.1.2, lines 6-7; a corresponding filtered exterior cold air inlet vent with motorized louvers should be installed on an opposing wall, Section 3.8.1.2, lines 4-5) including an exhaust louver (the inlet of the fan should be protected with a screen barrier, Section 3.8.1.2, lines 6-7; the screen across the inlet of the fan is considered an exhaust louver), wherein the blower (exhaust fan, Section 3.8.1.2, lines 1-2) is positioned relative to (locate the exhaust fan as high as possible in the structure to remove the maximum amount 
install (HVAC units shall be installed, Section 3.8.1.1, line 12) a HVAC unit (self-contained wall mounted HVAC units, Section 3.8.1.1, line 2) at the shelter (shelter, Section 3.8.1.2, line 12); and 
position (thermostats shall be installed, Section 3.8.1.4. line 1; the thermostat is used to control the exhaust fan, see Section 3.8.1.2 line 1) sensors (thermostats shall be installed in locations where room ambient air temperature can be best and most evenly controlled.  The placement and number of thermostats should be determined by the contracted HVAC engineering firm, Section 3.8.1.4, lines 1-3; it is noted a thermostat includes a temperature sensor) relative to (thermostats shall be installed in locations where room ambient air temperature can be best and most evenly controlled.  The placement and number of thermostats should be determined by the contracted HVAC engineering firm, Section 3.8.1.4, lines 1-3; it is noted a thermostat includes a temperature sensor; the HVAC engineering firm would position the thermostats in the same area and therefore, relative to, the communication equipment in order to “install in locations where room ambient air 
It is noted imrsitestandard.com recites “to reduce operating costs and prevent the compressors from freezing during cold weather, all units should be equipped with heating elements and an economizer which allows the site to be cooled by outside air if the outside temperature falls below a predetermined valve”, Section 3.8.1.1, lines 7-9.  However, “it is advisable to install a thermostatically-control exhaust fan at some sites, to remove excessive heat buildup if air conditioning units are disabled or fail”, Section 3.8.1.2, lines 1-2. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retrofit method shown by James to include installing an blower including a louver system including an exhaust louver and a corresponding cold air inlet vent in the shelter with thermostat sensors relative the telecommunications equipment that trigger an alarm if a predetermined temperature is reached, as taught by imrsitestandard.com, to remove excessive heat buildup if the air conditioning units (with economizers) are disabled or fail. 

The combination of James and imrsitestandard.com teaches installing a new HVAC unit on the wall opposite the door (see James Figure 2, 30 is installed in the rear wall and the door is installed in the front wall) and installing a blower with a louver system, wherein the blower and the corresponding filtered exterior cold air inlet vent are installed on opposing walls (see imrsitestand.com Section 3.8.1.2), but does not explicitly install the blower on an opposing wall as the HVAC unit.  A person of ordinary skill in the art, upon reading the references, to trying installing the blower in James’s front wall, the front wall being opposite the rear wall containing the HVAC unit, in attempt to maximize wall space for existing and future telecommunications equipment and electrical systems in the shelter and to prevent installing exterior intake and exhaust penetrations above electrical systems in case water were to enter the penetrations and drip on the electrical system, by choosing from a finite number of identified, predictable solutions with reasonable expectations of success.
Locating the blower in the front wall is supported by the combination of references.  imrsitestandard.com recites “locate the exhaust fan as high as possible in the structure to remove the maximum amount of heat; the corresponding filtered exterior cold air inlet vent should be installed low on an opposing wall to allow unobstructed air flow through the site”, Section 3.8.1.2, lines 3-5.  A person of ordinary skill in the art would not locate the exhaust fan high on James’s rear wall, since James illustrates (see Figure 2) conduit penetrations high on the wall on either side of the HVAC unit 30. 
Further, imrsitestandard.com illustrates a wall (see Figure 3-5) containing electrical equipment on the interior side of the wall.  A person of ordinary skill in the art would not locate exterior intake and exhaust penetrations above electrical systems in case water were to enter the penetrations and drip on the electrical system, which could cause the electrical systems to short.

UCSF teaches:
In the same field of endeavor of retrofitting mechanical systems in existing structures, UCSF teaches:
it is known for mechanical contractors to perform the site work according to the following procedures:
test the new HVAC unit ensuring operation through all programming cycles and free of alarms during operation of the equipment (mechanical designs shall include provisions for mechanical system checking, start-up, testing, adjusting, balancing, fine-tuning, and troubleshooting as required to provide systems in proper operating condition and with optimum efficiency.  Specify responsibility of the Contractor to coordinate work and identify and resolve installation and operational problems during the start-up period, Page 31, lines 4-11; it is noted that as operational problems, such as alarms, are resolved during the start-up period when the equipment is installed and in operation, to ensure the HVAC unit is free of alarms),
remove any existing HVAC units after testing of the new HVAC system (any demolition that will interrupt existing services must not be done until after new ductwork, piping and/or controls is prefabricated, installed to the extent possible, cleaned, tested, and ready for final connection, Page 32, lines 1-4).
Further, require that piping/ductwork and/or controls be prefabricated, installed to the extent possible, and ready for final connection to keep shutdown durations to an absolute minimum, Page 29, lines 1-4.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retrofit method, which includes the alarm that is 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retrofit process taught by the combination of James and imrsitestandard.com, to include removing the multiple existing HVAC units once the new HVAC system, which includes the HVAC unit and the exhaust louver, are installed, as taught by UCSF, to keep shutdown durations of the existing telecommunications equipment at an absolute minimum. 


Regarding Claim 7, James shows (Figures 1, 2, 3, and 11): 
A shelter (older equipment enclosure 2 already in service; the temperature control unit 30 can either be combined with new equipment enclosures, or retrofitted onto older equipment enclosures already in service, Col. 6, lines 9-12) at a telecommunications site (equipment enclosure 2 may be found at a cellular telephone communications site, Col. 5, lines 9-12) comprising:
equipment (telecommunications equipment, Col. 5, lines 9-11) located in an interior (16) of the shelter (older equipment enclosure 2 already in service; the temperature control unit 30 can either be combined with new equipment enclosures, or retrofitted onto older equipment enclosures already in service, Col. 6, lines 9-12);
a door (a service door would be provided for closing the opening 18 during normal operation, Col. 5, lines 24-26; opening 18 is located in side panel 10, as illustrated in Figure 2) providing access (via 18) to the interior (16); and
multiple existing HVAC units (conventional air conditioning and heating units, Col. 2, lines 1, lines 19-38) in the interior (16); 
preparation is performed (it is inherent that preparation is performed before retrofitting the older equipment enclosure including receiving the new temperature control unit 30 on site, planning where temperature control unit 30 will be installed, and making plans for construction and any potential downtime of the telecommunications equipment inside the enclosure at the site) to install a new HVAC unit (30) to replace (retrofitted onto older equipment enclosures already in service, Col. 6, lines 9-12; the disclosure presents a novel temperature control system that requires substantially less power than conventional air conditioning and heating units, Col. 2, lines 35-38; therefore, temperature control unit 30 replaces the conventional air conditioning and heating units already in use at the older equipment enclosure already in service) the multiple existing HVAC units (conventional air conditioning and heating units, Col. 2, lines 1, lines 19-38) at the telecommunications site (equipment enclosure 2 may be found at a cellular telephone communications site, Col. 5, lines 9-12); wherein
the new HVAC unit (30) is installed (as illustrated in Figure 1, 30 is installed in wall 8) at the shelter (older equipment enclosure 2 already in service; the temperature control unit 30 can either be combined with new equipment enclosures, or retrofitted onto older equipment enclosures already in service, Col. 6, lines 9-12), wherein the new HVAC unit (30) is on an opposing wall (as illustrated in Figure 2, 30 is installed on side panel 8, which is opposite side panel 10) as the door (a service door would be provided for closing the 
the new HVAC unit (30), an associated controller (120), and one or more temperature sensors (122, 124, and 126) are configured (the temperature controller 120 may be configured to implement the control routine, Col. 13, lines 15-20) ensuring operation through all programming cycles (modes illustrated in Figures 18A-18D).
However, James lacks showing a blower including a louver system is installed at the shelter, the louver system including an exhaust louver, wherein the blower is positioned relative to the telecommunication equipment in the shelter such that the airflow is maximized across the telecommunications equipment, wherein the new HVAC unit is on an opposing wall as the blower, positioning sensors relative to the telecommunications equipment such that an average temperature of the shelter is measured and an alarm is triggered if a predetermined temperature is reached; and testing the new HVAC unit ensuring operation through all programming cycles during operation of the telecommunications equipment and ensuring the new HVAC unit is free of alarms including the alarm that is triggered If the predetermined temperature is reached; and wherein installing the exhaust louver and installing the new HVAC unit are each performed at one of before removing the multiple existing HVAC units and after removing the multiple existing HVAC units.

In the same field of endeavor as telecommunications shelters, imrsitestandard.com teaches (Section 3.8.1):
It is known in the electrical shelter (shelter, Table 3-1) art to provide:
a blower (exhaust fan, Section 3.8.1.2, lines 1-2) including a louver system (the inlet of the fan should be protected with a screen barrier, Section 3.8.1.2, lines 6-7; a corresponding filtered exterior cold air inlet vent with motorized louvers should be installed on an opposing wall, Section 3.8.1.2, lines 4-5) installed (it is advisable to install a thermostatically-controlled exhaust fan at some sites, to remove excessive heat buildup if air conditioning units are disabled or fail, Section 3.8.1.2, lines 1-2) at the shelter (shelter, Section 3.8.1.2, line 12), the louver system (the inlet of the fan should be protected with a screen barrier, Section 3.8.1.2, lines 6-7; a corresponding filtered exterior cold air inlet vent with motorized louvers should be installed on an opposing wall, Section 3.8.1.2, lines 4-5) including an exhaust louver (the inlet of the fan should be protected with a screen barrier, Section 3.8.1.2, lines 6-7; the screen across the inlet of the fan is considered an exhaust louver), wherein the blower (exhaust fan, Section 3.8.1.2, lines 1-2) is positioned relative to (locate the exhaust fan as high as possible in the structure to remove the maximum amount of heat; the corresponding filtered exterior cold air inlet vent should be installed low on an opposing wall to allow unobstructed air flow through the site, Section 3.8.1.2, lines 3-5; it is noted by placing the exhaust fan high on one wall and the air inlet louver low on an opposing wall, the blower is positioned relative to the equipment to ensure maximum airflow across the equipment) telecommunication equipment (contains communication equipment, Table 3-1, Shelter description lines 1-3) in the shelter (shelter, Section 3.8.1.2, line 12) such that the airflow is maximized (the corresponding filtered exterior cold air inlet vent should be installed low on an opposing wall to allow unobstructed air flow through the site, Section 3.8.1.2, lines 3-5) across the telecommunications equipment (contains communication equipment, Table 3-1, Shelter description lines 1-3);
a HVAC unit (self-contained wall mounted HVAC units, Section 3.8.1.1, line 2) installed (HVAC units shall be installed, Section 3.8.1.1, line 12) at the shelter (shelter, Section 3.8.1.2, line 12); and 
position (thermostats shall be installed, Section 3.8.1.4. line 1; the thermostat is used to control the exhaust fan, see Section 3.8.1.2 line 1) sensors (thermostats shall be installed in locations where room ambient air temperature can be best and most evenly controlled.  The placement and number of thermostats should be determined by the contracted HVAC engineering firm, Section 3.8.1.4, lines 1-3; it is noted a thermostat includes a temperature sensor) relative to (thermostats shall be installed in locations where room ambient air temperature can be best and most evenly controlled.  The placement and number of thermostats should be determined by the contracted HVAC engineering firm, Section 3.8.1.4, lines 1-3; it is noted a thermostat includes a temperature sensor; the HVAC engineering firm would position the thermostats in the same area and therefore, relative to, the communication equipment in order to “install in locations where room ambient air temperature can be best and most evenly controlled”) the telecommunications equipment (contains communication equipment, Table 3-1, Shelter description lines 1-3) such that an average temperature (ambient air temperature, Section 3.8.1.4, lines 1-3) of the shelter (shelter, Section 3.8.1.2, line 12) is measured (by the thermostats) and an alarm (to avoid down time and possible equipment damage due to temperature extremes, it is recommended that all sites be equipped with high and low temperature alarms, Section 3.8.1.5, lines 1-2) is triggered (these alarms should interface with the site security system, Section 3.8.1.5, lines 2-3) if a predetermined temperature (the predetermined temperature that would trigger the high temperature alarm) is reached. 
It is noted imrsitestandard.com recites “to reduce operating costs and prevent the compressors from freezing during cold weather, all units should be equipped with heating elements and an economizer which allows the site to be cooled by outside air if the outside temperature falls below a predetermined valve”, Section 3.8.1.1, lines 7-9.  However, “it is advisable to install a thermostatically-control exhaust fan at some sites, to remove excessive heat buildup if air conditioning units are disabled or fail”, Section 3.8.1.2, lines 1-2. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retrofitted shelter shown by James to include installing an blower including a louver system including an exhaust louver and a corresponding cold air inlet vent in the shelter with thermostat sensors relative the telecommunications equipment that trigger an alarm if a predetermined temperature is reached, as taught by imrsitestandard.com, to remove excessive heat buildup if the air conditioning units (with economizers) are disabled or fail. 

The combination of James and imrsitestandard.com teaches installing a new HVAC unit on the wall opposite the door (see James Figure 2, 30 is installed in the rear wall and the door is installed in the front wall) and installing a blower with a louver system, wherein the blower and the corresponding filtered exterior cold air inlet vent are installed on opposing walls (see imrsitestand.com Section 3.8.1.2), but does not explicitly locate the blower on an opposing wall as the HVAC unit.  A person of ordinary skill in the art, upon reading the references, to trying installing the blower in James’s front wall, the front wall being opposite the rear wall containing the HVAC unit, in attempt to maximize wall space for existing and future telecommunications equipment and electrical systems in the shelter and to prevent installing exterior intake and exhaust penetrations above electrical systems in case water were to enter the penetrations and drip on the electrical 
Locating the blower in the front wall is supported by the combination of references.  
imrsitestandard.com recites “locate the exhaust fan as high as possible in the structure to remove the maximum amount of heat; the corresponding filtered exterior cold air inlet vent should be installed low on an opposing wall to allow unobstructed air flow through the site”, Section 3.8.1.2, lines 3-5.  A person of ordinary skill in the art would not locate the exhaust fan high on James’s rear wall, since James illustrates (see Figure 2) conduit penetrations high on the wall on either side of the HVAC unit 30. 
Further, imrsitestandard.com illustrates a wall (see Figure 3-5) containing electrical equipment on the interior side of the wall.  A person of ordinary skill in the art would not locate exterior intake and exhaust penetrations above electrical systems in case water were to enter the penetrations and drip on the electrical system, which could cause the electrical systems to short.

UCSF teaches:
In the same field of endeavor of retrofitting mechanical systems in existing structures, UCSF teaches:
it is known for mechanical contractors to perform the site work according to the following procedures:
test the new HVAC unit ensuring operation through all programming cycles and free of alarms during operation of the equipment (mechanical designs shall include provisions for mechanical system checking, start-up, testing, adjusting, balancing, fine-tuning, and troubleshooting as required to provide systems in proper operating condition and with 
remove any existing HVAC units after testing of the new HVAC system (any demolition that will interrupt existing services must not be done until after new ductwork, piping and/or controls is prefabricated, installed to the extent possible, cleaned, tested, and ready for final connection, Page 32, lines 1-4).
Further, require that piping/ductwork and/or controls be prefabricated, installed to the extent possible, and ready for final connection to keep shutdown durations to an absolute minimum, Page 29, lines 1-4.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retrofitted shelter, which includes the alarm that is triggered if the predetermined temperature is reached, taught by the combination of James and imrsitestandard.com, to include testing of the new HVAC unit ensuring operation through all programming cycles and free of alarms, as taught by UCSF, to provide systems in proper operating condition and with optimum efficiency when the Contractor has completed installation.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retrofitted shelter taught by the combination of James and imrsitestandard.com, to include removing the multiple existing HVAC units once the new HVAC system, which includes the HVAC unit and the exhaust louver, are installed, as taught by UCSF, to keep shutdown durations of the existing telecommunications equipment at an absolute minimum.


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (U.S. Patent No. 10,451,295), imrsitestandard.com (Communication Site Building Design and Installation, Chapter 3, Section 3.8.1), and UCSF Medical Center Design Guidelines (Section 23 – HVAC, provided in the Office Action mailed 07/02/2020 and relied upon below), hereinafter UCSF, as recited in Claims 1 and 7 above, further in view of Cardin et al. (U.S. Patent No. 9,608,415).
Regarding Claim 2, the combination of James (Figures 1, 2, 3, and 11), imrsitestandard.com (Section 9.8), and UCSF teaches:
The exhaust louver (imrsitestandard.com: the inlet of the fan should be protected with a screen barrier, Section 3.8.1.2, lines 6-7; the screen across the inlet of the fan is considered an exhaust louver) is installed in (in the combination of Claim 1, imrsitestandard.com’s exhaust louver is installed in the front wall of James’s shelter, the front wall containing the door) a side (James: side panel 10).
It is noted a person of ordinary skill in the art would locate the exhaust louver high on the right side of the door or high within the door itself, as illustrated in James Figure 2.
However, this combination lacks explicitly teaching the exhaust louver is installed in James’ service door.
Cardin teaches (Figures 1, 2, and 6):
It is known in the electrical shelter (103) art to install (as illustrated in Figure 6, 101 is installed in 107) an exhaust louver (101) in a door (107). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try locating the exhaust louver in the James’ service door, in attempt to not locate the exterior louver penetration above any existing or future electrical system 

Regarding Claim 8, the combination of James (Figures 1, 2, 3, and 11), imrsitestandard.com (Section 9.8), and UCSF teaches:
The exhaust louver (imrsitestandard.com: the inlet of the fan should be protected with a screen barrier, Section 3.8.1.2, lines 6-7; the screen across the inlet of the fan is considered an exhaust louver) is installed in (in the combination of Claim 1, imrsitestandard.com’s exhaust louver is installed in the front wall of James’s shelter, the front wall containing the door) a side (James: side panel 10).
It is noted a person of ordinary skill in the art would locate the exhaust louver high on the right side of the door or high within the door itself, as illustrated in James Figure 2.
However, this combination lacks explicitly teaching the exhaust louver is installed in James’ service door.
Cardin teaches (Figures 1, 2, and 6):
It is known in the electrical shelter (103) art to install (as illustrated in Figure 6, 101 is installed in 107) an exhaust louver (101) in a door (107). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try locating the exhaust louver in the James’ service door, in attempt to not locate the exterior louver penetration above any existing or future electrical system or electrical equipment in the shelter in case water were to enter the penetration and drip down the wall, by choosing from a finite number of identified, predictable locations with reasonable expectation of success.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (U.S. Patent No. 10,451,295), imrsitestandard.com (Communication Site Building Design and Installation, Chapter 3, Section 3.8.1), and UCSF Medical Center Design Guidelines (Section 23 – HVAC, provided in the Office Action mailed 07/02/2020 and relied upon below), hereinafter UCSF, as recited in Claims 1 and 7 above, further in view of Redshaw (U.S. Pre-Grant Publication No. 2012/0100794).
Regarding Claim 3, the combination of James, imrsitestandard.com, and UCSF teaches the claimed combination except sealing one or more openings associated with the multiple existing HVAC units.
Redshaw teaches (Figure 1):
It is known for a telecommunications shelter (110) to be sealed (in a typical radio telecommunications base station, electrical equipment operating the radio frequency signals is kept inside a ventilated cabinet, which itself is kept within a sealed equipment room, or enclosure, providing protection from external conditions, Paragraph 0003). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to seal any potential openings associated with the multiple existing HVAC units shown by James after the units are removed, since Redshaw teaches it is known in the art for telecommunication shelters to be sealed enclosures, to provide protection for the equipment inside the shelter from external conditions. 

Regarding Claim 9, the combination of James, imrsitestandard.com, and UCSF teaches the claimed combination except one or more openings associated with the multiple existing HVAC units are sealed.
Redshaw teaches (Figure 1):
It is known for a telecommunications shelter (110) to be sealed (in a typical radio telecommunications base station, electrical equipment operating the radio frequency signals is kept inside a ventilated cabinet, which itself is kept within a sealed equipment room, or enclosure, providing protection from external conditions, Paragraph 0003). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to seal any potential openings associated with the multiple existing HVAC units shown by James after the units are removed, since Redshaw teaches it was known in the art for telecommunication shelters to be sealed enclosures, to provide protection for the equipment inside the shelter from external conditions. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (U.S. Patent No. 10,451,295), imrsitestandard.com (Communication Site Building Design and Installation, Chapter 3, Section 3.8.1), and UCSF Medical Center Design Guidelines (Section 23 – HVAC, provided in the Office Action mailed 07/02/2020 and relied upon below), hereinafter UCSF, as recited in Claims 1 and 7 above, further in view of Hughes (U.S. Patent No. 4,730,423).
Regarding Claim 6, the combination of James, imrsitestandard.com, and UCSF teaches the claimed combination except the new HVAC unit is installed in an area where sunlight exposure is minimized. 
Hughes teaches (Figure 1):
It is known in the air conditioning unit (cooling unit, title) art to
install an HVAC unit (cooling unit illustrated in Figure 1) in an area (the area that the cooling unit is installed is under sun protection assembly 10, as illustrated in Figure 1) where sunlight exposure is minimized (sun protection assembly 10 minimizes exposure of the cooling unit to sunlight).
Further, it is known that cooling units operate more efficiently in their cooling mode if the unit is in the shade rather than in direct exposure to the sun.  On hot days, cooling units operate less efficiently due to the heat build-up on the cooling unit housing… the prolonged operation of the unit wastes energy, Col. 1, lines 17-28.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to install the new HVAC unit shown by James in an area where sunlight exposure is minimized, such as under a shade, as taught by Hughes, to provide a more efficient HVAC unit by reducing the heat build-up on the HVAC unit housing caused by direct sunlight. 

Regarding Claim 12, the combination of James, imrsitestandard.com, and UCSF teaches the claimed combination except the new HVAC unit is installed in an area where sunlight exposure is minimized. 
Hughes teaches (Figure 1):
It is known in the air conditioning unit (cooling unit, title) art to
install an HVAC unit (cooling unit illustrated in Figure 1) in an area (the area that the cooling unit is installed is under sun protection assembly 10, as illustrated in Figure 1) where sunlight exposure is minimized (sun protection assembly 10 minimizes exposure of the cooling unit to sunlight).
Further, it is known that cooling units operate more efficiently in their cooling mode if the unit is in the shade rather than in direct exposure to the sun.  On hot days, cooling units operate less efficiently due to the heat build-up on the cooling unit housing… the prolonged operation of the unit wastes energy, Col. 1, lines 17-28.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to install the new HVAC unit shown by James in an area where sunlight exposure is minimized, such as under a shade, as taught by Hughes, to provide a more efficient HVAC unit by reducing the heat build-up on the HVAC unit housing caused by direct sunlight. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/D. T./
Examiner, Art Unit 3762
03/12/2021
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746